DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauve (3,072,251) in view of Kobayashi et al. (4,116,030) and further in view of Dean (8,431,650).  Sauve discloses an extrusion process for extruding a metal billet material (5) at a temperature below 600°C wherein polymeric material (7; col. 2, lines 56-59) is extruded through a die (3) when a press stem (9) is actuated to reciprocally move the billet material and polymeric thrust members (2,7) through the die.  Sauve discloses that thrust member materials comprising plastics or metals are extruded through the die depending on a temperature and teaches that the polymeric material (13) is placeable within a die (3).  Sauve discloses that plastic thrust materials are useable at lower temperatures and metal thrust materials at higher temperatures wherein the materials flow through the die in a plastic deformation state (col. 2, lines 56-68).  Regarding claim 2, Sauve does not state that the polymer (col. 2, lines 56-58) releases fuel or toxic gas.  Regarding claim 3, the thrust member (2,7) is tightly inserted (Fig. 1) into a working chamber (1) and does not leak through a gap (10) since it is designed to trap lubricant in the gap.  Regarding claim 4, Sauve discloses that a thrust member (13) is a same volume as a die entry (3).  Regarding claim 5, the thrust member (2,7) is preheated .
Sauve does not disclose that the polymeric material cleans the die. Kobayashi teaches an extrusion process at a temperature below 600°C (col. 7, lines 10-11).  Kobayashi teaches that a thrust member disc (5; col. 4, lines 16-18) of a different material than a billet (1) is placed between the billet and a press stem (4) within an extrusion container (2) wherein the disc is extruded with the billet material (col. 2, lines 32-36 and 51-55) through a die (3) in order to clean the die (col. 4, lines 20-25).  The thrust member (1) is reciprocally movable by the press stem toward the die (2) and is at least partially in a plastic deformation condition (col. 1, lines 34-36).  The cleaning removes residual material (col. 4, lines 22-24) during the extrusion step of reciprocally moving wherein the thrust member material which is in plastic material condition occupies a volume of material which is flowed out of the die as the thrust member material flows together with the mass of the billet along a bearing surface of the die (col. 2, lines 53-54).  
A scope of Applicant’s claim 1 language “at least partially in a plastic condition or melted” is not clear because a melt condition would lead a skilled artisan to assume it’s a molding process and not a metal extrusion process and Applicant’s Fig 1a shows a solid disc thrust member (1) in an extruding container.  Sauve and Kobayashi teach in a plastic condition, Sauve teaches that the material is chosen not to melt (col. 3, lines 14-
Kobayashi in view of Sauve does not disclose that a polymeric extrudable material has a water content less than 7%.  Dean teaches that recycled plastics material used in an extrusion process (col. 9, lines 3-32) needs to have a low water content (col. 7, lines 15-22 and col. 9, lines 58-62).  Regarding claim 6, Dean teaches that the polymer material is a blend with at least 70% of one polymer material (polyethylene) (col. 9, lines 7-9).  Regarding claim 8, Dean teaches that the polymer contains additives and agents (col. 7, lines 65-67).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to manufacture the polymer material of Sauve with a low water content for extrusion as taught by Dean in order to have an appropriately low water content suitable for extrusion.
11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauve in view of Kobayashi and Dean and further in view of Doan et al. (3,084,075).  Sauve does not disclose cleaning the die in a separate press.  Doan teaches (col. 2, lines 48-52) that extrusion die cleaning is accomplished in a separate press.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to remove the die of Sauve and clean it in a different press as taught by Doan in order to keep a separate extrusion operable to eliminate downtime.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauve in view of Kobayashi and Dean and further in view of Wada et al. (7,040,327).  Sauve does not disclose cleaning the polymer from the die.  Wada teaches that is it is known to clean an extrusion die by decomposition of polymer residue (col. 2, lines 36-40) to remove it from a die (col. 2, lines 45-50).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to clean the die of Sauve by eliminating any residual polymer as taught by Wada in order to keep the die clean.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725